      Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 1 of 10 PageID #:1




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: 119302

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION



 Junghee Yu,                                                   Case No:

                        Plaintiff,                             COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
 Unifin, Inc. and Jefferson Capital Systems, LLC,

                        Defendants.


       Junghee Yu (hereinafter referred to as “Plaintiff”), by and through the undersigned counsel,
complains, states and alleges against Unifin, Inc. and Jefferson Capital Systems, LLC (hereinafter
referred to collectively as “Defendants”), as follows:


                                        INTRODUCTION
        1.     This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq., (“FDCPA”).


                                   JURISDICTION AND VENUE
        2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and
15 U.S.C. § 1692k(d).
        3.     Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
        4.     At all relevant times, Defendants conducted business within the State of Illinois.


                                                  1
      Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 2 of 10 PageID #:2




                                               PARTIES
        5.     Plaintiff Junghee Yu is an individual who is a citizen of the State of New Jersey
residing in Mercer County, New Jersey.
        6.     Plaintiff is a natural person allegedly obligated to pay a debt.
        7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
        8.     On information and belief, Defendant Unifin, Inc., is an Illinois Corporation with a
principal place of business in Cook County, Illinois.
        9.     On information and belief, Defendant Jefferson Capital Systems, LLC, is an Ohio
Limited Liability Company with a principal place of business in Cuyahoga County, Ohio.
        10.    On information and belief, Defendant Unifin, Inc. regularly collects or attempts to
collect debts asserted to be owed to others.
        11.    On information and belief, Defendant Jefferson Capital Systems, LLC regularly
collects or attempts to collect debts asserted to be owed to others.
        12.    On information and belief, Defendant Unifin, Inc. is regularly engaged, for profit,
in the collection of debts allegedly owed by consumers.
        13.    On information and belief, Defendant Jefferson Capital Systems, LLC is regularly
engaged, for profit, in the collection of debts allegedly owed by consumers.
        14.    On information and belief, the principal purpose of Defendant Unifin, Inc.'s
business is the collection of such debts.
        15.    On information and belief, the principal purpose of Defendant Jefferson Capital
Systems, LLC's business is the collection of such debts.
        16.    On information and belief, Defendant Unifin, Inc. uses the mails in its debt
collection business.
        17.    On information and belief, Defendant Jefferson Capital Systems, LLC uses the
mails in its debt collection business.
        18.    Defendant Unifin, Inc. is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
        19.    Defendant Jefferson Capital Systems, LLC is a “debt collector” as defined by 15
U.S.C. § 1692a(6).


                         ALLEGATIONS SPECIFIC TO PLAINTIFF
       20.     Defendants allege Plaintiff owes a debt (“the alleged Debt”).


                                                  2
      Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 3 of 10 PageID #:3




       21.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       22.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       23.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       24.     At an exact time known only to Defendants, the alleged Debt was assigned or
otherwise transferred to Defendants for collection.
       25.     At the time the alleged Debt was assigned or otherwise transferred to Defendants
for collection, the alleged Debt was in default.
       26.     In their efforts to collect the alleged Debt, Defendants contacted Plaintiff by letter
(“the Letter”) dated January 6, 2020. (“Exhibit 1.”)
       27.     The Letter conveyed information regarding the alleged Debt.
       28.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       29.     The Letter was the initial written communication Plaintiff received from
Defendants concerning the alleged Debt.
       30.     The Letter was received and read by Plaintiff.
       31.     15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendants deprived Plaintiff of this right.
       32.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendants. As set
forth herein, Defendants deprived Plaintiff of this right.
       33.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.


                                         FIRST COUNT
                               Violation of 15 U.S.C. § 1692g(a)(1)
       34.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       35.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the



                                                   3
       Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 4 of 10 PageID #:4




consumer a written notice containing certain enumerated information.
         36.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide “the
amount of the debt.”
         37.     To comply with 15 U.S.C. § 1692g(a)(1), a statement of “the amount of the debt”
must accurately convey, from the perspective of the least sophisticated consumer, the actual
amount of the debt.
         38.     A statement of “the amount of the debt,” when the debt is not owed at all by the
consumer, violates 15 U.S.C. § 1692g(a)(1).
         39.     The Letter claims that Plaintiff owes $2,097.35.
         40.     Plaintiff did not owe $2,097.35.
         41.     Plaintiff did not owe any money at all to the entity on whose behalf Defendants
were seeking to collect.
         42.     Defendants' statement of the amount of the alleged Debt, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, violates 15
U.S.C. § 1692g(a)(1).
         43.     For the foregoing reasons, Defendants violated 15 U.S.C. § 1692g(a)(1) and are
liable to Plaintiff therefor.

                                        SECOND COUNT
                   Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
         44.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         45.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
         46.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in connection with the collection of
any debt, in violation of 15 U.S.C. § 1692e.
         47.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
         48.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a misleading representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.


                                                    4
      Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 5 of 10 PageID #:5




       49.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
       50.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the character of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
       51.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the amount of the debt, in violation of 15
U.S.C. § 1692e(2)(A).
       52.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the legal status of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
       53.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       54.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in an attempt to collect the debt in
violation of 15 U.S.C. § 1692e(10).
       55.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive means used in an attempt to collect the debt in violation
of 15 U.S.C. § 1692e(10).
       56.     The Letter alleges that Plaintiff owed $2,097.35.
       57.     Plaintiff did not owe $2,097.35.
       58.     Plaintiff did not owe any money at all to the entity on whose behalf Defendants
were seeking to collect.
       59.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation made by Defendants in connection with Defendants' collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
       60.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a deceptive
representation made by Defendants in connection with Defendants' collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.


                                                   5
       Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 6 of 10 PageID #:6




        61.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a misleading
representation made by Defendants in connection with Defendants' collection of the alleged Debt,
in violation of 15 U.S.C. § 1692e.
        62.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation of the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        63.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation of the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        64.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation of the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        65.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a false
representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        66.     Defendants' allegation that Plaintiff owed $2,097.35, when Plaintiff did not owe
any money at all to the entity on whose behalf Defendants were seeking to collect, is a deceptive
means used in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        67.     For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and are liable to Plaintiff therefor.

                                        THIRD COUNT
                               Violation of 15 U.S.C. § 1692g(a)(2)
        68.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        69.     15 U.S.C. § 1692g provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
        70.     As relevant here, 15 U.S.C. § 1692g(a)(2) requires the written notice provide “the
name of the creditor to whom the debt is owed.”
        71.     To comply with 15 U.S.C. § 1692g(a)(2), the written notice must accurately state


                                                  6
       Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 7 of 10 PageID #:7




“the name of the creditor to whom the debt is owed.”
         72.     A statement of “the name of the creditor to whom the debt is owed,” when the
consumer does not any money at all to the stated entity, violates 15 U.S.C. § 1692g(a)(2).
         73.     The Letter claims the name of the creditor to whom the alleged Debt is owed is
Jefferson Capital Systems LLC.
         74.     Plaintiff did not owe the alleged Debt to Jefferson Capital Systems LLC.
         75.     Jefferson Capital Systems LLC never offered to extend credit to Plaintiff.
         76.     Jefferson Capital Systems LLC never extended credit to Plaintiff.
         77.     Plaintiff was never involved in any transaction with Jefferson Capital Systems
LLC.
         78.     Plaintiff never entered into any contract with Jefferson Capital Systems LLC.
         79.     Plaintiff never did any business with Jefferson Capital Systems LLC.
         80.     Plaintiff was never indebted to Jefferson Capital Systems LLC.
         81.     Jefferson Capital Systems LLC is a stranger to Plaintiff.
         82.     Defendants' statement that Jefferson Capital Systems LLC is “the name of the
creditor to whom the debt is owed,” when Jefferson Capital Systems LLC is not the name of the
creditor to whom the alleged Debt is owed, violates 15 U.S.C. § 1692g(a)(2).
         83.     For the foregoing reasons, Defendants violated 15 U.S.C. § 1692g(a)(2) and are
liable to Plaintiff therefor.

                                        FOURTH COUNT
                   Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
         84.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
         85.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
         86.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
         87.     An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.



                                                   7
       Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 8 of 10 PageID #:8




        88.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a misleading representation made in
connection with the collection of any debt, in violation of 15 U.S.C. § 1692e.
        89.    15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.
        90.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the character
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
        91.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the amount
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
        92.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation of the legal status
of the debt, in violation of 15 U.S.C. § 1692e(2)(A).
        93.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        94.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a false representation made in an
attempt to collect the debt in violation of 15 U.S.C. § 1692e(10).
        95.    An allegation by a debt collector that a consumer owes a debt to a certain entity,
when the debt is not owed by the consumer to that entity, is a deceptive means used in an attempt
to collect the debt in violation of 15 U.S.C. § 1692e(10).
        96.    The Letter claims that Plaintiff owes a debt to Jefferson Capital Systems LLC.
        97.    Plaintiff did not owe a debt to Jefferson Capital Systems LLC.
        98.    Jefferson Capital Systems LLC never offered to extend credit to Plaintiff.
        99.    Jefferson Capital Systems LLC never extended credit to Plaintiff.
        100.   Plaintiff was never involved in any transaction with Jefferson Capital Systems
LLC.
        101.   Plaintiff never entered into any contract with Jefferson Capital Systems LLC.
        102.   Plaintiff never did any business with Jefferson Capital Systems LLC.
        103.   Plaintiff was never indebted to Jefferson Capital Systems LLC.


                                                   8
      Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 9 of 10 PageID #:9




        104.    Jefferson Capital Systems LLC is a stranger to Plaintiff.
        105.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a false representation made
by Defendants in connection with Defendants' collection of the alleged Debt, in violation of 15
U.S.C. § 1692e.
        106.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a deceptive representation
made by Defendants in connection with Defendants' collection of the alleged Debt, in violation of
15 U.S.C. § 1692e.
        107.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a misleading representation
made by Defendants in connection with Defendants' collection of the alleged Debt, in violation of
15 U.S.C. § 1692e.
        108.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a false representation of
the character of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        109.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a false representation of
the amount of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        110.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a false representation of
the legal status of the alleged Debt, in violation of 15 U.S.C. § 1692e(2)(A).
        111.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a false representation made
in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        112.    Defendants' allegation that Plaintiff owed a debt to Jefferson Capital Systems LLC,
when Plaintiff did not owe a debt to Jefferson Capital Systems LLC, is a deceptive means used in
an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).
        113.    Defendants' demand that Plaintiff make payment for a debt that she does not owe
is a false representation made to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        114.    Defendants' request that Plaintiff make payment for a debt that she does not owe is


                                                 9
     Case: 1:20-cv-03303 Document #: 1 Filed: 06/04/20 Page 10 of 10 PageID #:10




a deceptive means used to attempt to collect any debt in violation of 15 U.S.C. § 1692e(10).
        115.   For the foregoing reasons, Defendants violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and are liable to Plaintiff therefor.


                                        JURY DEMAND
        116.   Plaintiff hereby demands a trial of this action by jury.


                                    PRAYER FOR RELIEF
        WHEREFORE Plaintiff respectfully requests judgment be entered:
                   a. Finding Defendants' actions violate the FDCPA; and

                   b. Granting damages against Defendants pursuant to 15 U.S.C. § 1692k; and

                   c. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                   d. Granting Plaintiff's costs; all together with

                   e. Such other relief that the Court determines is just and proper.

DATED: May 27, 2020

                                              BARSHAY SANDERS, PLLC

                                              By:     /s/ Craig B. Sanders
                                              Craig B. Sanders, Esq.
                                              100 Garden City Plaza, Suite 500
                                              Garden City, New York 11530
                                              Tel: (516) 203-7600
                                              Fax: (516) 706-5055
                                              csanders@barshaysanders.com
                                              Attorneys for Plaintiff
                                              Our File No.: 119302




                                                 10
